Chief Justice Robertson
delivered the Opinion of the Court.
As the record does not show, that there had been any service of the common order, the judgment by default for eviction, was therefore erroneous.
And as the liabere facias, had- been Returned executed, and a satisfaction of -the .judgment -had become a matter of record, the Circuit Court had no power to issue another *79habere facias—and in doing so, also erred. 2, Dana, 52; 1, Marshall, 154; 3, Ib. 551; 7, Mon. 406; Adams on Ejectment 311; United States vs. Slaymaker; 4, C. C. U. S. Rep. of Ca. by Judge Washington.
Judgment reversed, and cause remanded.